Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the specification at claim 15 line 1 “nont-transitory” has been changed to –non-transitory--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The device as claimed in claims 1-9 is not disclosed or taught by the prior art with at least one calibration-monitoring-unit with a[[n]] two dimensional optical, at least two dimensional measuring location sensing unit, which is fixed to the first machine portion and configured to optically sense an at least two dimensional location information of at least one artifact which is provided at the second machine portion, which artifact is temporarily moved into a sensing range of the calibration-monitoring-unit for determining the change in the static or dynamic properties, by a comparison of multiple of such sensings, wherein the monitoring system is configured to monitor the change in the static and/or dynamic properties of the geometry of the machine and to update 
The method as claimed in claims 10-15 is not disclosed or taught by the prior art including the steps of positioning the artifact at a defined monitoring position at the calibration monitoring unit; optically sensing a location information of the artifact in at least two dimensions; deriving the changes in the static and/or dynamic properties of the machine geometry by a comparing of the location information with at least one preceding location information of at least one of the recurrent positionings of the artifact; and updating compensation parameters of a model or map of the geometry of the machine which is used to derive the coordinate information from the encoders according to the derived static or dynamic properties of the machine geometry along with the remaining limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/Primary Examiner, Art Unit 2855